Citation Nr: 0314607	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from July 1968 to January 
1976.

A determination has been made that additional development is 
necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issue listed on the title 
page of this action.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
and the implementing regulations are 
fully complied with and satisfied.  
Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full. Then, the RO should 
undertake any further actions required to 
comply with the VCAA.     

2.	The RO must arrange for a VA 
psychiatric examination of the 
veteran. If there are different 
psychiatric disorders, other than 
PTSD, the examiner should attempt to 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders. If certain 
symptomatology cannot be disassociated 
from one disorder or another, it 
should so be specified.

The United States Court of Appeals 
for Veterans Claims (known as the 
United States Court of Veterans 
Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held 
that a remand confers on the 
veteran, as a matter of law, the 
right to compliance with the remand 
orders. Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The VA 
examiner only addressed the issue of 
PTSD, while the Board requested a 
medical opinion with respect to 
psychiatric disorders, which was not 
limited to PTSD.  

?	The examiner is requested to 
review the veteran's service 
medical records, specifically 
the ones in the folder 
indicated by the Board with a 
yellow note (the relevant 
evidence is in the first volume 
of two claims files in a yellow 
mailing envelope). The examiner 
is requested to offer an 
opinion as to whether the 
veteran's current psychiatric 
disorder is related to the 
incidents of anxiety and 
psychoneurosis treated during 
service.

?	The report of the examination 
should include a complete 
rationale for all opinions 
expressed. The examiner should 
assign a numerical code under 
the Global Assessment of 
Functioning Scale (GAF). It is 
imperative that the physicians 
include a definition of the 
numerical code assigned. 
Thurber v. Brown, 5 Vet. App. 
119 (1993). The diagnosis 
should be in accordance with 
the American Psychiatric 
Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994). 
The entire claims folders and a 
copy of this remand must be 
made available to and reviewed 
by the examiner.

3.  Following completion of the above 
actions, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. Specific 
attention is directed to the examination 
report. If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action. 38 C.F.R. § 4.2 (2002) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

4. The RO must consider the issue on 
appeal to include both a psychiatric 
disorder and PTSD.  In light of the above 
development, the RO must readjudicate the 
service-connection issue on appeal to 
include both a psychiatric disorder and 
PTSD, as listed in the Board's November 
2000 Remand.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria. They 
should be afforded a reasonable period of time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


